t c memo united_states tax_court thomas and julia bo petitioners v commissioner of internal revenue respondent docket no filed date thomas and julia bo pro_se michael d zima for respondent memorandum findings_of_fact and opinion colvin judge respondent issued a final_determination disallowing petitioners’ claim under sec_6404 for abatement of interest related to their income_tax liabilities for that accrued from date to date respondent concedes that petitioners are entitled to abatement of interest that accrued from june to date the issue for decision is whether respondent’s denial of petitioners’ remaining claim_for_abatement of interest relating to petitioners’ tax years was an abuse_of_discretion we hold that it was with respect to the time from july to date section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure references to petitioner are to thomas bo findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in malabar florida when they filed the petition they have four children petitioner operated a business through which he sold leased and installed security monitoring and alarm systems petitioner wife did the office work for the business including compiling data needed to prepare petitioners’ tax returns at a respondent filed a motion for summary_judgment which we granted with respect to whether petitioners are entitled to relief under sec_6404 which applies to any deficiency attributable to any ministerial delay by respondent we did so because respondent determined no deficiencies with respect to the years in issue we denied respondent’s motion for summary_judgment with respect to sec_6404 and the flush language of sec_6404 as to whether petitioners’ delay in paying their taxes was attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the internal_revenue_service and if so whether petitioners caused any significant aspect of the delay time not specified in the record petitioner wife had serious medical conditions which prevented her from compiling that tax data petitioner suffered substantial personal injuries in an automobile accident on date which left him permanently percent disabled during the years after the accident petitioners struggled financially were evicted from two homes and had one vehicle repossessed b petitioners’ federal_income_tax returns and payments petitioners requested and received an extension of time to date to file their federal_income_tax return petitioners submitted dollar_figure with that request they later reported a tax_liability of dollar_figure for petitioners did not request or receive extensions of time in which to file their federal_income_tax returns for petitioners requested and received an extension of time to date to file their return petitioners submitted dollar_figure with this request they later reported a tax_liability of dollar_figure for petitioners untimely filed their federal_income_tax returns on date h_r block prepared those returns on those returns petitioners reported the following income_tax liabilities year tax dollar_figure big_number big_number total big_number petitioners did not pay any_tax with their returns for respondent assessed the tax which petitioners reported on their return for on date for and on date and for and on date respondent also assessed additions to tax for failure to timely file under sec_6651 and failure to pay the tax_shown_on_the_return under sec_6651 as follows year sec_6651 sec_6651 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioners gave respondent a check in the amount of dollar_figure to be applied to their balance due for the issuing bank did not honor this check c events occurring from date to date petitioners filed their returns for on date petitioner knew in and early in that petitioners had not paid the taxes they reported were due on those returns he believed that petitioners had not correctly reported their tax_liabilities on their returns for the years in issue because he thought they had not deducted enough for telecommunication expenses cell phones and pagers in and early petitioner told annette davis davis an employee of respondent that he believed petitioners had reported owing more tax than they owed davis recommended that petitioners submit an offer_in_compromise d events from date to date date petitioner mailed a letter to davis on date in which he referred to a conversation he had had with her in that conversation petitioner had told davis that he believed that petitioners’ returns were incorrect because they did not include deductions for telecommunication costs of about dollar_figure per year on date petitioner wrote to respondent and asked respondent to consider petitioners’ situation as an economic hardship case in that letter petitioner said that his accident on date had caused severe physical injuries to him and substantial financial losses to his business annette davis’s position with respondent at that time is not in the record she later became a group manager petitioners contend that interest on their underpayment for that accrued from date to the present should be abated petitioners submitted an offer_in_compromise to respondent in late april or early date respondent returned it to petitioners on date because petitioners had not filed a return for petitioners resubmitted their offer_in_compromise on date with their tax_return for in the resubmitted offer_in_compromise petitioners proposed to pay dollar_figure to settle their tax_liabilities on a date not stated in the record petitioner called davis to ask about the status of petitioners’ case he learned that davis was on maternity leave and that phyllis mclaughlin mclaughlin was responsible for petitioners’ case petitioner spoke with mclaughlin many times one of respondent’s employees not identified in the record told petitioner that respondent was returning petitioners’ offer_in_compromise because petitioner had apparently included his business gross_receipts in his personal income the employee told petitioner to separate his personal and business items so that respondent’s evaluators would not assume that petitioner’s income included his business gross_receipts mclaughlin suggested to petitioners that they seek help from an accountant to separate those items petitioners retained john holder holder r chambers chambers a member of respondent’s collection_division in melbourne florida faxed to petitioners on date a letter that chambers had prepared for petitioners to sign the letter stated without explanation that petitioners requested to withdraw their pending offer_in_compromise for petitioner signed the letter and returned it to chambers on date davis told petitioners that their offer_in_compromise to settle their liability for was considered withdrawn on date administrative proceedings under sec_6330 respondent filed a notice_of_federal_tax_lien with respect to petitioners’ federal_income_tax liabilitie sec_2 days after petitioners withdrew their offer_in_compromise the lien adversely affected petitioner’s credit including his ability to buy alarm equipment on credit to install for his customers on date petitioners timely filed a request for a collection_due_process_hearing on dates not stated in the record a petitioner asked respondent’s employees not identified in the record why respondent had filed a federal_tax_lien b petitioner was told that he had not resubmitted an offer_in_compromise c petitioners submitted to respondent a offer_in_compromise that holder had helped to prepare respondent did not accept it because petitioners had not filed all tax returns that were due and petitioners prepared returns that were due and submitted them with the offer_in_compromise on date petitioners filed amended returns in response to respondent’s assessment of petitioners’ tax_liabilities for petitioners reported lower tax_liabilities for in those amended returns than they had reported in their original returns for those years respondent assigned petitioners’ collection_due_process case to appeals officer vivian watson watson on date watson attended job-related training from april to date on date watson wrote to petitioners to schedule a collection_due_process_hearing for date watson enclosed a form 433-a collection information statement for individuals that she asked petitioners to complete and return to her by date petitioners completed the form 433-a and returned it to watson on date at petitioners’ request watson conducted the collection_due_process_hearing on date immediately after the hearing watson wrote a letter to petitioners in which she enclosed a form 433-b collection information statement for businesses to be returned by date watson also asked for a copy of petitioners’ original returns spreadsheets used to prepare the amended returns and telecommunication bills for expenses claimed on the amended returns petitioner worked on the spreadsheets every night for weeks then submitted them to watson petitioner telephoned watson on date and told her that he had found canceled checks for the telecommunication expenses watson then agreed to withhold a decision on whether the filing of a lien was proper until respondent’s examination_division reviewed petitioners’ telecommunication expense deductions for the years in issue watson incorrectly told petitioner on date that petitioners’ file would be sent to the examination_division in melbourne florida instead it was sent to psp an internal address of respondent not further identified in the record on date petitioner asked watson to expedite consideration of petitioners’ case because the lien was hurting his credit petitioner told watson that he could not obtain a car loan while their case was pending watson told petitioner that petitioners’ file was supposed to be in melbourne and that she had been unable to find it petitioner brought records to watson on date but personnel in respondent’s melbourne examination_division could not work on petitioners’ case because they did not have petitioners’ file watson began looking for petitioners’ file on date watson learned that arthur washburn washburn an employee of respondent in psp had signed a transmittal document for petitioners’ file watson called washburn and he found petitioners’ file on date petitioner called watson on date to ask her to give him a statement that respondent was trying to resolve his case washburn delivered the file to watson on date on that day watson called respondent’s examination_division and asked for an expedited audit of petitioners’ returns when she received them watson did not work on petitioners’ case during unspecified dates between date and date because she was busy working on cases calendared for trial that month and because she took annual leave that she would otherwise have lost watson received petitioners’ original and amended returns from an employee of respondent on date watson resumed working on petitioners’ case on date on date using some of the checks petitioner had provided watson showed him that the amounts that petitioners had reported on their original returns for telecommunications expenses were correct petitioner agreed that watson was correct watson told petitioner that petitioners must pay taxes they owed to remove the lien on date petitioner told watson that petitioners wanted to file an offer_in_compromise because they did not have enough money to pay the tax and interest watson told petitioners that they needed to file returns for and that had not been filed watson sent offer_in_compromise forms to petitioners closed the case on date and so informed petitioners petitioners submitted an offer_in_compromise on date in it petitioners did not check the box to indicate whether the offer was on account of doubt as to liability or as to collectibility and did not state an amount to settle their case respondent returned the offer_in_compromise because petitioners had not filed their or return petitioners submitted another offer_in_compromise on date in which they offered to pay dollar_figure to satisfy their liabilities for the years in issue they also submitted a form 433-b for their business in which they separated petitioner’s personal income and gross business receipts petitioners did not check the box on the form to indicate whether the offer was on account of doubt as to liability or as to collectibility the taxpayer_advocate_service on date petitioners wrote to respondent’s taxpayer_advocate_service office in jacksonville florida and asked it to expedite the processing of their offer_in_compromise and to release the lien petitioners wanted their offer_in_compromise to be considered by an office near their home on date diane wilkes wilkes an employee in respondent’s taxpayer_advocate_service office wrote to petitioners to tell them that she was working on their case and would contact them by date around date wilkes asked petitioner to provide letters from his creditors stating that they would not sell products to him because of the tax_lien on date wilkes spoke to watson who said that petitioners’ case had not been released from appeals as required to begin processing petitioners’ offer_in_compromise and that she would check to see what had to be done to release it watson called wilkes later that day and said that she had been unable to identify who to contact to release petitioners’ case from appeals petitioner called wilkes on date and asked what her office could do for petitioners wilkes told petitioner she could monitor the processing of petitioners’ offer_in_compromise which normally takes to months wilkes also told petitioner that only respondent’s collections office could release the tax_lien wilkes told petitioner that he had weeks to send letters to her from his creditors stating that they would not do business with him because of the tax_lien on date petitioner faxed to wilkes a letter from a creditor stating that because of the lien petitioner’s purchases had to be cash on delivery wilkes told petitioner that the letter was not enough to justify releasing the lien on date petitioner faxed three more letters to wilkes from third parties stating that the lien and petitioner’s credit reports showing the lien had caused them to eliminate or limit their line of credit to petitioner’s business on date respondent’s brookhaven service_center in holtsville new york received a note from petitioner marked urgent stating that the tax_lien was causing him to lose business petitioner attached the three letters he had provided to wilkes from third parties around that time petitioner lost the godfather pizza account stores which was his largest account on date respondent’s brookhaven service_center received an offer_in_compromise from petitioners in which they proposed to settle their tax_liability for dollar_figure on date petitioners filed their income_tax returns for and with the taxpayer_advocate_service office in them petitioners reported net losses for petitioner’s business of dollar_figure for and dollar_figure for and net_income from renting equipment of dollar_figure for and dollar_figure for petitioner told wilkes on date that he had called the offer_in_compromise unit daily and had spoken with laura greco greco wilkes told petitioner that she could not intervene in the offer_in_compromise process but that she would call greco on date wilkes called greco greco told her that she could not work on petitioners’ offer_in_compromise because petitioners’ account had a collection_due_process code on it and the code to release it was not present in their account wilkes tried to find which internal_revenue_service irs office could provide the collection_due_process release code for petitioners’ account she told petitioner on date that she was trying to correct the codes entered into petitioners’ account so that respondent could process petitioners’ offer_in_compromise wilkes discussed petitioners’ case with her group manager on date and prepared a letter to petitioners stating that the lien was not causing a hardship to petitioners because the lien was not preventing petitioner from doing business the group manager said that she could enter the appropriate code in respondent’s computer system to release petitioners’ case so that petitioners’ offer_in_compromise could be considered if wilkes would fax her the collection_due_process closing letter not otherwise described in the record wilkes could not find the closing letter in the file wilkes called watson and watson faxed a copy of the closing letter to wilkes on date wilkes then faxed the letter to the group manager on date on date wilkes wrote petitioners and said a respondent would not release the federal_tax_lien and that it would remain in effect until petitioners’ taxes were paid in full their liability was satisfied through an offer_in_compromise or the statute_of_limitations prevented collection b she had transferred petitioners’ offer_in_compromise to the jacksonville office for processing and c she was closing her file on petitioners on date watson gave petitioners written payoff figures for their taxes dues for if paid_by date on date watson gave petitioners written payoff figures for their taxes due for their taxes due for if paid_by date payment of tax and interest petitioners borrowed money using their residence as collateral and on date paid their taxes due in full as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioners paid interest of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioners sent wilkes a letter on date and enclosed a copy of a form_843 claim_for_refund and request for abatement in which they requested abatement of interest that had accrued for their tax years on date respondent abated the additions to tax for failure to timely file under sec_6651 and for failure_to_pay_tax shown on the return under sec_6651 for and abated interest on these additions to tax on date petitioner telephoned the taxpayer_advocate_service office and spoke with christy elliott elliott petitioner also wrote to elliott on that date to confirm that he told her that he had submitted form_843 on date on date respondent refunded the overpayments resulting from the abatement of additions to tax and related interest on date on date respondent returned petitioners’ form_843 because petitioners had not indicated why respondent should abate interest for petitioners on date petitioner sent elliott copies of some of petitioners’ correspondence to and from respondent on date diane elm elm accounts management respondent’s ogden utah service_center wrote to tell petitioners that the service_center had not completed the processing necessary to resolve petitioners’ case elm said that the irs would contact petitioners within days opinion a contentions of the parties and background petitioners contend that interest should be abated from date when petitioners sent a letter to davis stating that their returns were wrong through date when petitioners fully paid their taxes and interest for because respondent’s employees had erroneously advised petitioners to seek relief through an offer_in_compromise and delayed working on petitioners’ case because they lost petitioners’ files took maternity leave regular leave and job- related training and delayed it to work on other cases respondent contends that respondent’s denial of petitioners’ request to abate interest was not an abuse_of_discretion the commissioner may abate interest assessed on any deficiency or payment of tax to the extent that any error or delay in payment of the tax is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner and the taxpayer caused no significant aspect of the delay sec_6404 a sec_6404 as enacted in and as applicable here provides sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or continued ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2t b temporary proced admin regs fed reg date we apply an abuse_of_discretion standard in reviewing the commissioner's determination not to abate interest 113_tc_145 112_tc_230 to be eligible for relief under sec_6404 the taxpayer must establish a correlation between the alleged error or delay by the commissioner and a continued b any payment of any_tax described in sec_6212 to the extent that any delay in such payment is attributable to such officer_or_employee being dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment in congress amended sec_6404 to permit abatement of interest that accrues as a result of an unreasonable error or delay in performing a ministerial or managerial act sec_6404 and b taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 the amendment applies to deficiencies or payments for tax years beginning after date tbor sec_301 110_stat_1457 and thus does not apply here specific period for which interest should be abated as a result of that error or delay palihnich v commissioner tcmemo_2003_297 donovan v commissioner tcmemo_2000_220 douponce v commissioner t c memo b date to date alleged erroneous advice by davis petitioners contend that davis erred in recommending that they file an offer_in_compromise and that she should have instead recommended that they address issues concerning telecommunication expenses when petitioner told her on date that they did not include all telecommunication expenses in their original returns for we disagree that this is an appropriate basis to consider relief for petitioners because davis’s advice the merit of which we need not consider requires judgment and thus was not ministerial sec_301_6404-2t b temporary proced admin regs supra maternity leave petitioners contend that respondent delayed working on their case during an unspecified period between date and date because davis was on maternity leave we disagree that this is an appropriate basis to consider relief for petitioners granting maternity leave to an employee of the commissioner assigned to the taxpayer’s case without reassigning the case is not a ministerial_act under sec_6404 sec_301_6404-2t b and example temporary proced admin regs supra job-related training petitioners point out that watson attended job-related training from april to date and contend that this delay is due to a ministerial_act we disagree the decision to send watson to job-related training and to not reassign the case is not a ministerial_act under sec_6404 durham v commissioner tcmemo_2004_125 goettee v commissioner tcmemo_2003_43 jean v commissioner tcmemo_2002_256 camerato v commissioner tcmemo_2002_28 jacobs v commissioner tcmemo_2000_123 sec_301_6404-2t b example temporary proced admin regs supra c june to date respondent lost petitioners’ file from june to date the commissioner’s loss of a taxpayer’s file is a ministerial_act palihnich v commissioner supra respondent concedes that interest that accrued during this period should be abated petitioners contend that respondent lost petitioners’ files many other times however petitioners have not identified those times and the record does not support that conclusion d date to date watson did not work on petitioners’ case during unspecified periods between date and to date because she was working on other cases and she took annual leave petitioners contend that watson’s caseload and her annual leave were ministerial acts which caused a delay in working on petitioners’ case deciding how and when to work on cases on the basis of an evaluation of the entire caseload and workload priorities is not a ministerial_act bartelma v commissioner tcmemo_2005_64 mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir granting annual leave is not a ministerial_act see scott v commissioner tcmemo_2000_369 there is no evidence that a ministerial_act delayed respondent’s consideration of petitioners’ case from date to date e january to date we next decide whether respondent’s failure to enter the code to release petitioners’ file from cdp status from january to date was a ministerial_act for which they are entitled to relief under sec_6404 the code releasing petitioners’ case from cdp status should have been entered on date when watson closed their cdp file the record is silent as to when the code was entered on date wilkes wrote petitioners and said she had transferred petitioners’ offer_in_compromise to the jacksonville office for processing we infer that the cdp release code was entered on date because respondent was able to work on petitioners’ case on that date everything in the record relating to entering the cdp release code in petitioners’ file suggests that the delay in doing so was a ministerial_act sec_301_6404-2t b temporary proced admin regs supra and that the delay was an error see palihnich v commissioner tcmemo_2003_297 failure_to_pay_tax attributed to the commissioner’s loss of file jacobs v commissioner tcmemo_2000_123 lack of evidence held against the commissioner because the commissioner is in the best position to know what actions were taken by irs officers and employees during the period for which the taxpayers’ abatement request was made douponce v commissioner supra failure_to_pay_tax attributed to the commissioner’s failure to provide correct payoff amount however petitioners are not entitled to relief under sec_6404 from january to date because they did not file their tax returns for and as required by respondent before considering their offer_in_compromise until date thus a significant aspect of respondent’s delay was due to petitioners we consider next whether respondent’s failure to enter the proper code from july to date delayed petitioners’ payment of tax petitioners fully paid their taxes and interest for when respondent finished working on their case we believe that they would have fully paid earlier if respondent had acted more promptly and that failure to enter the proper code delayed petitioners’ payment of tax the decision whether to abate interest may take into account an error or delay only where no significant aspect can be attributed to the taxpayer sec_6404 flush language petitioners had no role in respondent’s failure to enter the proper cdp release code we conclude that respondent’s failure to abate interest from july to date was an abuse_of_discretion f july to date petitioners fully paid the taxes and interest due for on date on a date not specified in the record between july and date petitioners decided to borrow money to fully pay their taxes and interest watson gave petitioners payoff figures for those years in early and late date we conclude that no ministerial_act by respondent caused petitioners to delay paying their taxes from july to date g conclusion respondent’s decision not to abate interest for the period from july to date was an abuse_of_discretion respondent’s decision not to abate interest for any remaining period not previously conceded was not an abuse_of_discretion to reflect the foregoing decision will be entered under rule
